Citation Nr: 1024779	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-34 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1969 to March 1972 and 
from January 1975 to June 1988.  The Veteran died in August 1997.  
The appellant is the Veteran's daughter.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).

In December 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review. 


FINDINGS OF FACT

1.  The appellant is shown to be the child of the Veteran (i.e., 
unmarried and between the ages of 18 and 23 and pursuing a course 
of instruction at an approved educational institution).

2.  During the Veteran's lifetime, he had no established service-
connected disabilities.

3.  The Veteran died in August 1997 due to exsanguiation due to 
or as a consequence of alcoholic liver disease, portal 
hypertension, and varicies.

4.  The preponderance of the evidence is against a finding that 
the Veteran had posttraumatic stress disorder.

5.  The Veteran's death was proximately caused by his own willful 
misconduct.
CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.301, 3.303, 3.307, 3.309, 3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  VA notified the appellant in 
correspondence dated in October 2005 of the information and 
evidence needed to substantiate and complete a claim.  

There also is the matter of other directives regarding claims of 
entitlement to service connection for the cause of a veteran's 
death set as forth by the United States Court of Appeals for 
Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The Court held in Hupp that in dependency and indemnity 
compensation cases, notice under 38 U.S.C.A. § 5103 notice must 
include (1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of death; (2) an 
explanation of the evidence and information required to 
substantiate a claim for dependency and indemnity compensation 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a dependency and indemnity compensation claim based 
on a condition not yet service connected.

While VA did not provide a formal Hupp letter, the appellant has 
not been prejudicted by such.  As to information for items (1) 
and (2), the Veteran was not service connected for any disability 
during his lifetime.  Thus, those pieces of information would not 
apply to the appellant's claim.  As ot item (3), the appellant 
has demonstrated that she has actual knowledge of the type of 
evidence needed to substantiate the claim in this circumstance.  
Specifically, in a February 2006 statement, she stated the 
Veteran's death was due to his self-medicating for posttraumatic 
stress disorder.  This would indicate that she was aware that the 
Veteran needed to have died from a disability that was related to 
service.  Hence, the appellant has not been prejudiced by VA's 
failure to provide a Hupp notice, and no further notice is in 
order.

VA fulfilled its duty to assist the claimant in attempting to 
obtain available evidence needed to substantiate the claim.  VA 
attempted to obtain VA medical records from 1996 until the time 
of the Veteran's death.  VA received a response that indicated 
there were no records.  VA determined there were no records.  See 
August 2007 Interoffice Memorandum.  The appellant was properly 
informed of the inability to obtain these records.  See August 
2007 Statement of the Case.  The appellant has not identified any 
other outstanding and relevant medical records that need to be 
obtained.

Although a VA medical opinion was not provided to the appellant 
in connection with her claim, none is needed.  The evidence set 
forth and analyzed below contains sufficient competent evidence 
to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board has carefully 
considered the Court's language in McClendon that the threshold 
for showing this association is a low one.  However, there is a 
threshold.  The Veteran's death certificate shows his death that 
alcohol liver disease contributed to his death.  The appellant 
contends that the Veteran had posttraumatic stress disorder from 
his combat service and was using alcohol to treat his 
posttraumatic stress disorder symptoms.  

The Veteran had filed a claim for service connection for 
posttraumatic stress disorder in 1992 and a VA examination 
established that he did not meet the criteria for a posttraumatic 
stress disorder diagnosis.  To come to the conclusion the 
appellant asserts, VA would have to presume the Veteran (1) had 
posttraumatic stress disorder from service and (2) used alcohol 
to medicate his posttraumatic stress disorder symptoms.  There is 
evidence in the claims file that the Veteran began drinking 
alcohol by age 10 and was using it to get drunk by age 18, which 
is prior to his entrance into his first period of service.  Thus, 
there is evidence that the Veteran had a drinking problem prior 
to his entrance into service.  The Board finds that such 
allegation on the part of the appellant, a lay person, is too 
tenuous to establish an "indication of an association" referred 
to in 38 U.S.C.A. § 5103A or in McClendon.  Therefore, the Board 
finds that an opinion was not necessary in this case.  
38 U.S.C.A. § 5103A.

The appellant was provided the opportunity to meaningfully 
participate in the adjudication of her claim and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Hence, there is no error or issue that precludes the Board from 
addressing the merits of this appeal.

II.  Analysis

Initially, the Board finds that the appellant is a "child" of 
the Veteran (i.e., unmarried and between the ages of 18 and 23 
and pursuing a course of instruction at an approved educational 
institution) at the time she filed her claim.  

The appellant was born in January 1986.  On the date of the 
divorced Veteran's death in August 1997, she was 11 years of age.  
See Death Certificate.  She filed her claim for cause of death 
benefits in September 2005 at 19 years of age.  Therefore, the 
evidence of record reflects that the appellant can be considered 
a surviving "child" of the Veteran and is a proper claimant for 
the time period prior to the age of 23.  See February 2002 
written statement and Birth Certificate.

The appellant asserts that the Veteran's death was related to 
posttraumatic stress disorder because he was self-medicating with 
alcohol, as indicated by her February 2006 written statement.

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principal, or a contributory cause of death. 38 C.F.R. 
§ 3.312(a) (2009).  For a service-connected disability to be the 
principal cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related. 38 C.F.R. § 3.312(b) (2009).  For a 
service-connected disability to constitute a contributory cause, 
it must contribute substantially or materially.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection. 
38 C.F.R. § 3.312(c) (2009).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  No compensation shall 
be paid, however, if the disability was the result of the 
person's own willful misconduct or abuse of alcohol or drugs.  38 
U.S.C.A. § 1110.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).

Alcohol abuse is the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user.  Drug abuse is the use of 
illegal drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2009).  
Alcohol abuse and drug abuse, unless they are a secondary result 
of an organic disease or disability, are considered to be willful 
misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2009).  The 
isolated and infrequent use of drugs by itself will not be 
considered willful misconduct.  However, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2009).

The law prohibits a grant of direct service connection for drug 
or alcohol abuse on the basis of incurrence or aggravation in the 
line of duty during service.  Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 
Fed. Reg. 31263 (1998).  However, a Veteran may be service 
connected for an alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of, his service-connected 
disability. In order to qualify for service connection, the 
Veteran must establish, by clear medical evidence, that his 
alcohol or drug abuse disability is secondary to or is caused by 
their primary service-connected disorder, and that it is not due 
to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2009).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a nonservice- connected disability 
caused by a service-connected disability.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
the disability and an injury or disease incurred in service.  
Watson v. Brown, 309, 314 (1993).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show that a current disability exists and that the 
current disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310.  

In this case, the appellant contends that the Veteran had 
posttraumatic stress disorder due to service and that his abuse 
of alcohol contributed to his death.  At the time of the 
Veteran's death, the Veteran was not service-connected for any 
disability.  He died in August 1997 due to exsanguiation due to 
or as a consequence of alcoholic liver disease, portal 
hypertension, and varicies.  The Veteran was a combat Veteran, as 
indicated by his DD Form 214.  

A March 1988 medical Board determined that the Veteran had 
posttraumatic stress disorder, and he was discharged from 
service.  In the report, the Veteran's combat experience in 
Vietnam was discussed.  As to his mental status, the examiners 
stated the Veteran had frequent episodes of anger.  In diagnosing 
posttraumatic stress disorder, the examiner stated the Veteran 
was detached from others with an inability to establish close 
personal relationships, diminished interest in many activities 
with some constricting affect and his apparent need for self-
punishment.  They noted the Veteran also manifested intensive 
thoughts of combat, hypervigilance, and exaggerated strife 
response.  They stated it was felt that the Veteran's chronic 
involvement with alcohol was "probably secondary to his post-
traumatic stress disorder."  A second diagnosis was alcohol 
dependence, severe, which they determined existed prior to 
entrance into service.  

The Veteran filed a claim for service connection for 
posttraumatic stress disorder in January 1992.  He underwent VA 
psychiatric evaluation in April 1992.  The examiner noted that 
the Veteran had a consult prior to the VA examination which 
"revealed no evidence of [posttraumatic stress disorder]."  She 
stated the Veteran noted insomnia but denied intrusive thoughts, 
flashbacks, or hypervigilance.  The Veteran, in part, told the 
April 1992 VA examiner that he did not have flashbacks, 
nightmares, lacked remorse that he lived, and that war movies 
were not particularly stressful.  The examiner noted that the 
Veteran did not acknowledge hypervigilance and was able to 
describe his time in Vietnam as positive and useful.  The Veteran 
described feeling detached from others.  The examiner stated that 
while the Veteran had some characteristics of posttraumatic 
stress disorder, he did not have conclusive evidence of 
posttraumatic stress disorder.  She diagnosed cannabis alcohol 
dependence by history (the Veteran denied drinking at that 
point).

In the July 1992 rating decision, the RO determined that service 
connection for posttraumatic stress disorder was not warranted.  
It determined that the April 1992 VA examination finding that the 
Veteran did not have posttraumatic stress disorder was more 
probative.  It noted that the 1988 Navy medical board record 
showed a diagnosis of posttraumatic stress disorder but that it 
did not show the "cardinal symptoms" as described in the 
Diagnostic and Statistical Manual III-R.  The RO also found that 
his alcohol and drug abuse was considered to be the result of 
willful misconduct.  

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
for service connection for cause of the Veteran's death.  
Initially, the Board concludes that the preponderance of the 
evidence is against a finding that the Veteran had posttraumatic 
stress disorder.  The Board is aware that the March 1988 medical 
board found that the Veteran had both posttraumatic stress 
disorder and that his alcohol abuse was secondary to 
posttraumatic stress disorder.  Strangely, though, the report 
also showed that the medical board found the Veteran had alcohol 
dependence, which had existed prior to service.  Thus, there was 
an internal inconsistency in the medical record.  

In the April 1992 VA examination report, the examiner reported a 
number of symptoms usually associated with posttraumatic stress 
disorder and noted that the Veteran did not experience those 
symptoms.  It is possible that the Veteran may have had 
posttraumatic stress disorder in 1988, but by 1992, he did not 
have posttraumatic stress disorder.  

The Board finds that the April 1992 VA examination report has 
more probative value, as it was created closer in time to the 
Veteran's death.  Additionally, the examiner's determination that 
the Veteran did not have posttraumatic stress disorder was a 
logical conclusion following her report of the symptoms the 
Veteran specifically denied having while being examined.  
Further, the Veteran reported he was no longer drinking and thus 
his description of his symptoms would be more accurate as to his 
feelings.  For these reasons, the Board finds that the April 1992 
VA examination report is more probative than the March 1988 
medical board report.  Accordingly, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran had posttraumatic stress disorder at the time of his 
death.

The medical board had determined that the Veteran's alcohol 
dependence existed prior to entry into service.  This conclusion 
is consistent with the facts.  The Veteran had reported that he 
began drinking when he was 10 years old with his first 
intoxication at age 12.  He began to drink regularly at age 16 
and heavily at age 18.  See June 1992 rating decision.  All of 
this pre-dates his entry into service.  

Thus, the evidence shows that the Veteran's alcohol abuse 
contributed to his death and consequently any injury or disease, 
such as alcohol liver disease, resulting from that alcohol abuse 
is not considered to have occurred in the line of duty, thereby 
precluding entitlement to direct service connection.

In view of the foregoing, the Board must find that the evidence 
shows that the Veteran's death resulted in part to alcohol abuse.  
Therefore, the preponderance of the evidence is against the claim 
of entitlement to service connection for the cause of the 
Veteran's death.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  Consequently, the benefit sought on appeal with respect 
to this claim must be denied.
ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



___________________________________________
Alexandra P. Simpson 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


